Citation Nr: 0723435	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  98-08 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from April 3 to April 
26, 1977.

These matters come before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision, in which the 
RO implemented the Board's August 2006 grant of service 
connection for PTSD and assigned an initial 10 percent 
rating, effective July 16, 1997.  By rating action of October 
2005, the RO, inter alia, denied entitlement to a TDIU.  
Later the same month, the veteran filed a notice of 
disagreement (NOD), claiming that he was entitled to either a 
100 percent schedular rating or a TDIU.  The RO issued a 
statement of the case (SOC) addressing the matter of a higher 
initial rating for PTSD in January 2006.  Later the same 
month, the veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals), which also was 
construed as pertaining to the RO's denial of a TDIU.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (the veteran is presumed 
to be seeking the maximum available benefit).   In February 
2006, the RO issued a separate supplemental SOC (SSOC) 
addressing the veteran's TDIU claim.  Subsequently, the RO 
issued SSOCs with respect to both claims in April, August and 
September of 2006.

In November 2006, the veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge 
(VLJ); a transcript of that hearing is of record.

Because the claim for a higher rating for PTSD involves a 
request for a higher initial rating following the grant of 
service connection, the Board has characterized this claim in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The Board's decision on the claim for a higher initial rating 
for PTSD is set forth below.  The TDIU claim is addressed in 
the remand following the order; that matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.   VA will notify the veteran if further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished. 

2.  Since the July 16, 1997 effective date of the grant of 
service connection, the veteran's PTSD has been manifested, 
primarily, by complaints of depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, 
nightmares, irritability, and some social isolation; these 
symptoms are indicative of no greater occupational and social 
impairment than as due to moderate symptoms with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, the January 2006 SOC set forth the criteria 
for higher ratings for PTSD (which is sufficient under 
Dingess/Hartman).  In an April 2006 post-rating letter, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate a claim for higher 
rating, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  This letter also provided notice of 
what was needed to establish any effective date that might be 
assigned.  After the veteran was afforded the opportunity to 
respond to each notice described above, the August and 
September 2006 SSOCs reflect readjudication of the claim.  
Hence, while this notice was provided after the rating action 
on appeal, the veteran is not shown to be prejudiced by the 
timing or form of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical records 
and evaluations, as well as outpatient treatment records from 
the VA Medical Center (VAMC) in Providence, Rhode Island, and 
reports of VA examinations.   Also associated with the claims 
file is the veteran's November 2006 Board hearing transcript, 
as well various written statements submitted by the veteran 
and his attorney, on his behalf.

In summary, in connection with the matter herein decided, the 
duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO, the veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim for higher rating, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

On July 16, 1997, the RO received the veteran's claim for 
service connection for PTSD, as due to physical abuse during 
boot camp at Fort Dix, New Jersey from April 3, 1977 to April 
26, 1977.

Private medical records from R. S., M.D., dated from November 
1995 to July 1997, reveal that the veteran was appealing the 
termination of his Workman's Compensation and denial of 
Social Security Administration (SSA) benefits.  The veteran 
reported that his boss made him so nervous by criticizing him 
that he tripped, fell and injured his back and neck on 
October 17, 1989; and that he had not returned to work since, 
even though his workman's' compensation stopped in May 1993.  
As a result, he felt depressed and hopeless; had difficulties 
falling asleep and some diminished appetite; and no longer 
worked out because of his back.  On mental status 
examination, the veteran was cooperative and demonstrated a 
seriousness and repetitiveness in his response that the 
doctor did not comprehend.  There was no evidence of 
psychosis.  The impression was dysthymia.  Subsequent 
treatment notes reflect that the veteran continued to be 
depressed and pre-occupied about his various appeals and a 
lawsuit against his former attorney, but that  his 
medications were helping him sleep and calming to some 
extent.  A January 1997 treatment note reflects that, despite 
his depression, the veteran had enormous energy for his 
various appeals.  Following the continued denial of SSA 
benefits, during a February 1997 visit, the veteran indicated 
that he had been in basic training in 1977 and would apply 
for VA benefits.  

A July 1996 psychological evaluation done for EAEDC 
eligibility revealed that the veteran's chronic depression 
and associated psychopharmacologic treatment was secondary to 
an industrial accident on October 17, 1989.  The veteran 
scored overall at the median borderline level of intellectual 
functioning and his performance was erratic and uneven 
suggestive of his characterological difficulties, dysphoria 
and current distress.  He had slowed mentation, was 
tangential and had difficulty explaining himself.  The 
veteran did not appear to be malingering, as he was clearly 
abused by his supervisor on his last day of employment in 
1989, which left him vulnerable and anxious.  The impressions 
included major depressive disorder, single episode, chronic; 
borderline personality disorder; and back injury. 

At a January 1997 psychological evaluation, the veteran 
complained of physical problems including back difficulties 
for which he was applying for SSA benefits, as well as 
appealing what he believed to be unjust denial of Workman's 
Compensation for his injuries.  Following a battery of tests, 
the psychologist felt that the veteran's complaints of sleep 
difficulties and depression had been at least partially 
alleviated by his medications.  The veteran was able to 
provide for personal care to a limited extent.  He socialized 
minimally, seeing family members and a friend, but otherwise 
he seemed to be quite isolated.  Test results indicated that 
the veteran functioned in the borderline range with his 
potential likely being higher.  There was some implication of 
circumscribed organic deficits, having difficulties with 
attention and concentration, particularly with learning new 
material.  The psychologist indicated that the veteran was 
markedly impaired in his ability to socialize with others and 
that he was someone who functioned via repression and 
reaction formation; that this might result in tunnel vision 
and seeing things from limited perspectives; and that as such 
he was not ready to return to work at that point.  However, 
the psychologist expressed that the veteran was someone who 
likely could return to work with further treatment perhaps 
relatively shortly.  His diagnoses were: generalized anxiety 
disorder, dysthymic disorder (in remission), and factitious 
disorder.

In a June 1998 SSA decision, an administrative law judge 
determined that the veteran had not engaged in substantial 
gainful activity since June 22, 1995 due to severe borderline 
intellectual functioning, depression, a personality disorder, 
and a history of chronic neck and back discomfort.

In a July 1999 statement, his treating psychiatrist, G. G., 
M.D., indicated that he had been seeing the veteran for PTSD 
monthly since April 1999 and helping him with his Workman's 
Compensation appeal.  Medical records dated from April 1999 
to September 2000 show treatment for mostly moderate symptoms 
of anxiety, depression, disorientation, distractibility, 
tension, emotional withdrawal, irritability, disorientation, 
somatic concern, and motor hyperactivity.  Generally, there 
was no evidence of blunted affect, hallucinations, homicidal 
or suicidal ideation or plan, self neglect, bizarre behavior, 
or unusual thought content or thought processes during this 
time period.  On initial evaluation, the examiner assigned a 
Global Assessment of Functioning (GAF) score of 55.

In an April 2000 statement, Dr. G. G. opined that the veteran 
had a severe case of PTSD and was currently totally and 
permanently disabled for work, noting that his financial 
situation was very difficult and was aggravating his 
condition and that any financial relief would improve the 
veteran's recovery.

During a September 2000 VA PTSD examination, the veteran 
reported that after discharge from service he worked for the 
Aluminum Processing Corporation but was hurt and had been on 
Workman's Compensation (the case for which was then in 
court).  He indicated that he had been out of work for 12 1/2 
years.  The veteran reported that, in October 1999, he began 
working for the Pomerantz Temp Agency, where he had been 
working off and on since then.  At that time, he was working 
45 to 50 hours per week.  He was taking Effexor 150 mg once a 
day at bedtime.  

On examination, the veteran was neatly dressed and 
cooperative but his responses were of questionable 
reliability.  His presentation was slow and he often appeared 
to have difficulty understanding what was said and frequently 
smiled when giving answers that were difficult to understand.  
When asked if he had experienced any hallucinations, he 
indicated that he heard a man's voice stating "come on let's 
go" approximately twice a week.  The last time he heard a 
voice was the previous week.  The veteran was oriented to 
person, place and time.  He was able to remember six digits 
forward but not backward.  He was unable to interpret any of 
the three proverbs.  There was evidence of impaired 
intellectual functioning.  His verbal productivity was within 
normal range.  Although the veteran stated that he was 
depressed, there was an incongruity between that and his 
affect because he smiled and laughed at times during the 
session.  He denied suicidal or homicidal ideation or 
attempts.  He reported sleeping five or six hour per day and 
described his appetite as good.  When asked about his energy 
level, initially he stated "not good" but then changed his 
answer when he was asked about the fact that he was working.  
He then stated that his energy was good.  He reported that 
sometimes he cried.  The veteran denied having any nightmares 
or flashbacks or any symptoms of mania, hypomania, anxiety or 
panic attacks.  He denied any difficulty with sleep, 
irritability or anger, and indicated that he had no problems 
with hypervigilance or exaggerated startle response.  The 
examiner stated that the veteran's level of intellectual 
functioning was limited and should be assessed further.  His 
thinking was concrete and his presentation was often child-
like, frequently smiling while giving contradictory answers.  
Responses were changed upon questioning, and he appeared to 
be trying to give the impression of appearing ill but not too 
ill.  He reported feeling estranged from his brother and 
sister because they believed he was lying about his workman's 
compensation case.  His symptoms were consistent with the 
diagnosis of undifferentiated somatoform disorder.  The 
examiner assigned a GAF score of 70, noting that there seemed 
to be some difficulty in social functioning, but that the 
veteran was generally functioning pretty well and had some 
meaningful interpersonal relationships. 

On private evaluation in December 2000, performed by B. J. 
F., M.D., the veteran reported that, in contrast to his habit 
prior to service, he was then very withdrawn, did not got out 
anymore, and did not seek any kind of relationship with any 
girl; that he was afraid to go out alone and to meet new 
people; and that he was overly anxious and tense to go any 
place he did not know.  He avoided overcrowded places.  The 
veteran indicated that he was content to stay home long 
hours, where he felt greater safety.  He reported that he got 
very easily upset about all sorts of things.  The private 
psychiatrist indicated that the veteran had prominent sleep 
difficulties, outbursts of anger, difficulty concentrating, 
and displayed overall signs of hypervigilance.  The diagnoses 
included PTSD following victimization by physically and 
psychologically excessive forces; generalized anxiety 
disorder, severe, acute, and chronic; sleep terror disorder; 
and intermittent dysthymia, episodic, not otherwise specified 
(NOS).  The psychiatrist assigned a GAF score of 50, noting 
serious symptoms with impairment in social and occupational 
functioning.  He added that the veteran would never again be 
employable under profit-market conditions. 

During a February 2001 VA PTSD examination, the veteran 
repeatedly stated that he had live dreams and that he also 
had decreased appetite, avoided crowds and had developed 
panic attacks as well.  He reported sleeping two to three 
hours per night and having recurrent nightmares and 
flashbacks several times a day and recurrent intermittent 
panic attacks.  The veteran described feeling anxious and 
stressed and reported having feelings of hopelessness.  
During the interview, the veteran endorsed all symptoms that 
were asked regarding PTSD including nightmares, flashbacks, 
feelings of isolation and estrangement, irritability and 
problems with anger management.  There was no objective 
evidence of an exaggerated startle response or physiological 
reactivity of symptoms.  The veteran appeared to be an 
unreliable historian and endorsed multiple symptoms of an 
eccentric or odd character, including hearing voices four 
times that week and having his teeth vibrate as well as 
changes in his fingernail color to yellow and red when he 
heard the voices.  The veteran reported a history of alcohol 
abuse and a prior history of marijuana use.  He denied any 
prior inpatient psychiatric hospitalization or suicidal 
attempts.  

On examination, the veteran was relaxed and cooperative.  His 
speech was quite varied and cadent and at times he had some 
mild word-finding difficulty; at other times, he was able to 
talk at length with some spontaneous embellishment.  He had 
good eye contact and no agitation was noted.  Except for 
fidgeting in his seat, his kinetics were devoid of tics, 
posturing or gait disturbance.  The veteran could give goal-
directed responses at times, but often replied with 
circumstantial and tangential comments.  He could be easily 
redirected.  The veteran denied any suicidal or homicidal 
ideation or plans, though he admitted to having chronic, 
transient suicidal ideation in the past.  The examiner noted 
that there was no evidence of auditory hallucinations, as the 
veteran did not appear to be internally preoccupied during 
the interview.  Although he admitted to having flashbacks, 
the veteran was not forthcoming with any details of such 
dreams.  He did not present any obsessive, compulsive or 
ritualistic behaviors.  His mood appeared relatively 
euthymic.  His affect had a wide range and at times he smiled 
during the interview, which incongruent with his descriptions 
of distress from PTSD symptomatology.  There was no lability 
noted.  Cognitively, he was fully oriented to person, place, 
and time.  The veteran had some difficulty with recall, but 
was able to spell the word "world" backward.  The two VA 
examiners noted that the veteran appeared to be an unreliable 
historian and frequently endorsed numerous symptoms quite 
unrelated to his alleged PTSD.  Both examiners felt that the 
veteran's focus on compensation was consistent with an "idee 
fixe", that is, an obsessive preoccupation with winning 
compensation cases.  The examiners felt that the veteran was 
malingering and that he was fabricating symptoms for 
secondary gain.  They noted that his history of borderline 
IQ, his compromised social skills and his problem-solving 
difficulties all suggest a long-standing pattern consistent 
with a diagnosis of cognitive disorder, NOS.  They assigned a 
GAF score of 55.

In a statement received in April 2001, Dr. R. S., who had 
treated the veteran prior to Dr. G. G., indicated that he 
could not find clinical evidence for a diagnosis of PTSD, 
even though that is what the veteran was sure that was what 
he had.

In an April 2001 addendum, Dr. B. J. F. disagreed with the 
February 2001 VA examiners' opinion.

In an August 2002 statement, Dr. G. G. indicated that he was 
still treating the veteran for PTSD, confirmed that he was 
taking Effexor 150 mg at bedtime, and was under extreme 
financial hardship.

In the report of a March 2003 VA PTSD examination, the 
examiner noted that the veteran's presentation appeared to be 
rehearsed with responses identical to previous reports.  
Since the previous VA examination, the veteran had been 
working full time (40-48 hours a week) at the Reebok 
warehouse for the last two years and nine months.  He denied 
any symptoms of mania or those consistent with panic attacks.  
The only thing that the veteran stated was that he felt 
sweaty once a day.  With regard to persistent re-experiencing 
of traumatic events, he reported intrusive thoughts when he 
was not at work.  He denied any flashbacks, although he said 
that he had flashbacks:  The veteran did not endorse any 
symptoms of persistent avoidance of stimuli associated with 
the trauma or numbing of general responsiveness other than to 
say that he felt estranged from others.  With regard to 
persistent symptoms of increased arousal, he stated that he 
had some difficulty falling asleep and had an exaggerated 
startle response.  Taken together, the examiner opined that 
the veteran's symptoms were consistent with malingering, 
cognitive disorder NOS and assigned a GAF score of 60.  

Additional records from Dr. G. G. dated from September 2000 
to January 2005 show treatment of mostly moderate or 
moderately severe symptoms of anxiety, depression, 
disorientation, distractibility, somatic concern, emotional 
withdrawal, irritability, disorientation, tension, and motor 
hyperactivity.  There generally was no evidence of blunted 
affect, hallucinations, homicidal or suicidal ideation or 
plan, self neglect, bizarre behavior, or unusual thought 
content or thought processes.  His response to treatment was 
noted as stable, restriction of activities of daily living 
and difficulties in maintaining social functioning were 
described as moderate, and GAF scores were usually between 50 
and 55.  However, in June 2003, November 2004, and January 
2005, assigned GAF scores were 45, 65 and 70, respectively.

In an August 2005 decision, the Board granted service 
connection for PTSD.  In a September 2005 rating action, 
implementing that decision, the RO assigned an initial 30 
percent rating for PTSD, effective July 16, 1997. 

A December 2005 VA biophysical assessment resulted in 
impressions of PTSD, panic disorder without agoraphobia, 
major depression and cannabis abuse.  The social worker 
described the veteran's psychosocial stressors as severe, 
particularly relating to financial concerns and unemployment, 
but assigned a GAF score of 55, indicating mostly moderate 
symptoms and impairment.


In February 2006, another private psychiatrist, J. R. J., 
M.D., interviewed the veteran.  At that time, the veteran 
complained of an inability to sleep, nightmares, flashbacks, 
and intrusive thoughts of the trauma suffered in April 1977.  
He also reported sadness and tearfulness.  The veteran 
claimed that he was totally withdrawn and avoided 
interpersonal contact, but was unable to specifically 
identify the onset of these symptoms, maintaining that they 
just got worse and worse over the years.  He reportedly drank 
moderately and used marijuana about weekly.  On mental status 
examination, the veteran had restricted affect, poor fund of 
knowledge and current events, memory deficit and dysarthria.  
He was polite almost to the point of obsequious and 
apparently sincere in his presentation of information.  Dr. 
J. R. J. opined that PTSD was the only disorder of any 
clinical significance, as all the others were seen as 
symptoms of the core problem of PTSD.  The psychiatrist 
opined that the veteran was severely impaired socially and in 
activities of daily living and was disabled for all 
employment.

In the report of a March 2006 VA PTSD examination, the 
examiner noted that, at the time of the previous VA 
examination, the veteran was working full time at a Reebok 
warehouse and he had social activities.  In December 2004, he 
was involved in an motor vehicle accident and placed on light 
duty until he was fired upon his return to work in May 2005.  
The examiner noted that, during an August 2005 Board hearing 
(in connection with the claim for service connection), the 
veteran testified that he did not lose his job due to his 
PTSD.  He stated that he always got along with coworkers; 
that he was a good worker and that he did not understand why 
he was fired, other than he felt that the manager was angry 
at him for being on light duty.  Although he has applied for 
many jobs, the veteran had not been able to get a new job.  
The veteran's presentation of his psychiatric symptoms was 
somewhat contradictory.  On the one hand, he described having 
very severe symptoms, such that all he was able to do was sit 
in a corner and watch television.  He reported that he did 
not sleep at night due to flashbacks, nightmares, and 
hallucinations.  The veteran complained of crying daily, poor 
concentration, a pounding heart, depressed mood, nervous 
sweats, poor appetite, and suicidal ideation with no intent.  
By contrast to his reportedly severe symptoms, the veteran 
presented with a euthymic affect, smiled and laughed, and 
appeared generally relaxed during the examination.  He 
reported that he enjoyed his work and interacting with his 
coworkers, watching talk shows and sports, and visiting with 
his mother and brothers.  

On examination, the veteran was fully oriented.  He was 
generally appropriate and cooperative.  He showed a sense of 
humor during the examination and indicated no particular 
distress or anxiety, even though he reported that he had 
panic attacks, crying spells, flashbacks and intrusive 
symptoms associated with abuse during basic training.  His 
speech was generally normal, though he indicated some 
difficulties with vocabulary.  There was no evidence of 
delusional processes, even though he reported hallucinations 
and strange smells.  The veteran had trouble spelling 
"world" backwards and counting down from 100 by serial 
sevens; he was unable to interpret any proverbs or to recall 
more than three of four simple words.  He presented with 
below average, and likely borderline intellectual functioning 
with very poor insight and very concrete thinking.  He 
reported his symptoms in a rather rehearsed way and had 
difficulty elaborating or providing any details or examples 
of his symptoms, which the examiner felt called into question 
the PTSD diagnosis.  Instead, the examiner gave the veteran a 
diagnosis of anxiety disorder, NOS, related to reported 
symptoms of social withdrawal, social anxiety, and poor 
sleep.  She also diagnosed cognitive disorder, NOS, because 
of his very concrete thinking, slow processing speed and some 
memory impairment.  Although the examiner concurred with Dr. 
R. J. R. that the veteran is likely to have significant 
difficulties in occupational and social functioning due to 
his cognitive disorder, low intellectual functioning and 
anxiety symptoms, she pointed out that Dr. R. J. R. did not 
describe how he assessed the veteran's PTSD or delineate the 
specific symptoms of PTSD.  The VA examiner felt that the 
veteran's presentation was rather different from most 
veterans with PTSD.  She added that his psychiatric condition 
(anxiety disorder) does not cause him to be unemployable and 
that his impairment in social and occupational functioning is 
likely due to a cognitive disorder and low intellectual 
functioning.

VA medical records from December 2005 to July 2006 include 
notation that the veteran presents his symptoms in a rather 
rehearsed way and has difficulty elaborating or providing any 
details or examples of his symptoms.  His affect at times was 
incongruent with his reported symptoms and it was difficult 
to say how bothered the veteran was by current symptoms.  He 
reported doing well on Venlafaxine and did not want to 
increase it.  Diagnosed disorders included anxiety disorder, 
NOS, depressive disorder, NOS, cognitive disorder, NOS, and 
psychosis, NOS.  His assigned GAF scores ranged between 55 
and 65.

The report of an August 2006 VA neuropsychological and 
psychological evaluation/consult indicates that a June 2006 
computed tomography (CT) scan of the head was normal.  It was 
noted that the veteran's performance on a measure of general 
intellectual function was in the extremely low range, showing 
deficits in the areas of simple attention, processing speed, 
memory and learning across modalities, visuoconstructional 
ability, language functions (naming and fluency), and 
circumscribed areas of executive functioning.  He reported a 
number of symptoms consistent with depression, anxiety, 
somatic concerns and suspiciousness.  However, examination of 
the validity scales suggested possible symptom exaggeration 
versus a high level of perceived psychological distress.  It 
was unclear whether the veteran candidly reported cognitive 
and psychological symptoms, and whether the assessment 
reflected his best effort.  The veteran had a successful work 
history for several years before losing his most recent job 
for reasons that are not entirely clear but may include 
physical injury and/or psychological distress.  Therefore, it 
was recommended that these results be considered along with 
the results of his pending vocational assessment and that the 
veteran pursue gainful employment as soon as possible. 

During the November 2006 Board hearing, the veteran testified 
that he receives all of his treatment and medication for 
depression and anxiety through the VA.  He maintained that he 
has panic attacks two or three times a day; that he self-
medicates with alcohol and marijuana; and that he cannot 
stand to be around crowds.  The veteran reported that his 
symptoms also include pounding heart, anxiety, depression, 
and suicidal ideation with no intent.  He was last employed 
in May 2005 and had held that position for five years.  The 
veteran testified that his PTSD was not a factor in not being 
able to find a job or in losing his last job.



III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2004); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The RO assigned the veteran's initial 30 percent rating for 
PTSD under Diagnostic Code 9411.  However, psychiatric 
disabilities other than eating disorders are actually rated 
pursuant to the criteria of a General Rating Formula.  See 38 
C.F.R. § 4.130 (2006).

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Considering the evidence in light of the above, the Board 
finds that the preponderance of the evidence reflects that, 
since the July 16, 1997 effective date of the grant of 
service connection, the veteran's psychiatric symptoms have 
more nearly approximated the criteria for the initial 30 
percent rating assigned.  Hence, a higher rating must be 
denied.

As indicated above, since July 1997, the veteran's PTSD has 
been manifested, primarily, by complaints of depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, nightmares, irritability, and some social 
isolation.  During his testimony and on VA examination, the 
veteran stated that he got along with his coworkers, that he 
could perform his job duties, and that he was not fired from 
his last job because of his PTSD.  As noted in the August 
2006 VA neuropsychological evaluation, the veteran had a 
successful work history for several years before losing his 
most recent job.  His periods of unemployment followed 
physical injuries and appear to be tied to the veteran's 
obsessive preoccupation with being awarded compensation 
either from Workman's Compensation, SSA, or VA.  Even though 
he was awarded SSA benefits in 1998, that award was not based 
on PTSD and he apparently went back to work in late 1999.  
Since his VA examination in September 2000, the veteran has 
reported severe symptomatology that is contradicted by 
objective medical observation and resulting clinical 
findings.  VA examiners have consistently noted that the 
veteran is an unreliable historian and presents his symptoms 
in a rather rehearsed way and when asked to elaborate is 
unable to do so.  For example, he reported auditory 
hallucinations during the February 2001 VA examination, but 
it was noted that there was no evidence of auditory 
hallucinations in that the veteran did not appear to be 
internally preoccupied during the interview.  Neither of his 
private treating physicians, Dr. R. S. or Dr. G. G., noted 
hallucinations.  In fact, the latter psychiatrist's records 
generally reflected no evidence of blunted affect, 
hallucinations, homicidal or suicidal ideation or plan, self 
neglect, bizarre behavior, or unusual thought content or 
thought processes.  Although veteran has reported 
intermittent suicidal ideation, he has repeatedly denied any 
plans to hurt self or others.  On several occasions the 
veteran has complained of having flashbacks and nightmares, 
but was not forthcoming with any details of such dreams.  He 
has not presented any obsessive, compulsive or ritualistic 
behaviors on examination.  Moreover, the veteran has not 
endorsed any symptoms of persistent avoidance of stimuli 
associated with the alleged trauma or numbing of general 
responsiveness other than to say that he felt estranged from 
others.  

Collectively, the Board finds that the veteran's symptoms 
during the period in question are reflective of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).  This disability picture is consistent 
with the initial 30 percent rating assigned.

At no point has the veteran's PTSD met the criteria for at 
least the next higher, 50 percent, rating.  As noted above, 
under the General Rating Formula, the 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  However, the objective medical evidence does 
not show such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; impaired judgment; or difficulty in 
establishing and maintaining effective work relationships 
that are characteristic of the 50 percent rating.  The 
veteran has some documented symptoms of difficulty in 
understanding complex commands and impaired abstract 
thinking, but these difficulties have been ascribed by VA and 
earlier private examiners to borderline intellectual 
functioning not to PTSD.  Although he also has shown 
difficulty in establishing social relationships, the 
competent medical evidence reflects that he appears to have a 
good relationship with his mother and brothers and at least 
one friend, even if he does not date, and that he got along 
with his coworkers.

In evaluating the veteran's PTSD, the Board has considered 
the GAF scores assigned, and the definition of those scores.  
However, when considered in light of the actual symptoms 
demonstrated, none of the assigned GAF scores provides a 
basis, alone, for assignment of any higher rating for the 
veteran's service-connected PTSD.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a).  

Under the DSM-IV, GAFs between 61 and 70 are indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF score between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or social functioning (e.g., having no 
friends, and being unable to keep a job).  While the lowest 
GAF score of 45 suggests more significant impairment than 
what is contemplated in the initial 30 percent rating 
assigned, the Board notes that the symptomatology described 
in the June 2003 private treatment record (where this score 
was given) is inconsistent with such a low GAF score, as none 
of the noted symptoms that are indicative of more was 
assessed as more than moderately severe.  The Board also 
notes that the more recent GAF scores have been in the 55 to 
70 range, which are more consistent with the actual symptoms 
shown.  Simply stated, the record does not support a finding 
that the lowest assigned GAF of 45 is consistent with the 
actual level of impairment resulting from the veteran's PTSD.  

Likewise, none of the physician's assessments as to the 
severity of the veteran's condition, alone, provides a basis 
for assignment of a higher rating.  The Board acknowledges 
that several private physicians have stated that the 
veteran's PTSD symptoms are severe, warranting a higher 
rating.  However, it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Here, for example, although Dr. G. G. opined in an April 2000 
statement, that the veteran's psychiatric symptoms render him 
unemployable, a review of the veteran's treatment records 
reflect that most of the time, Dr. G. G. considered the 
veteran's condition stable and moderate in severity.  Dr. R. 
S. did not feel that the veteran has PTSD.  And Drs. B. J. F. 
and J. R. J. discounted earlier psychological evaluations 
done in 1996 and 1997, which the SSA used to find the veteran 
was unemployable due to severe borderline intellectual 
functioning and other disorders, not PTSD.  The Board agrees 
with the February 2001 and March 2006 VA examiners that the 
veteran's difficulties with attention, concentration and 
problem-solving appear consistent with a history of 
borderline IQ.  The Board notes that, in April 2000 and 
December 2000, when Drs. G. G. and B. J. F. opined that he 
was unemployable, the veteran had a full-time position at a 
Reebok warehouse.  Even the veteran testified that he could 
perform his job duties and that did not lose his last job 
because of his PTSD.

As a final point, the Board notes that, the veteran's own 
assertions, advanced during in written statements and hearing 
testimony have been considered.  However, the Board finds 
that the assertions made in support of his claim for higher 
rating are not entitled to more weight than the objective 
findings rendered by trained medical professionals in 
evaluating the veteran's PTSD, to include the findings of the 
various VA examiners.  See 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  See also Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As indicated above, the 
persuasive medical evidence indicates that the veteran's PTSD 
symptomatology, as reflected in medical treatment records, is 
consistent with the assigned 30 percent rating.

Under the circumstances of this case, the Board finds that, 
since the effective date of the grant of service connection, 
the veteran's PTSD symptomatology has more nearly 
approximated the criteria for the 30 percent rather than 50 
percent rating.  See 38 C.F.R. § 4.7 (2006).  As the criteria 
for the next higher, 50 percent rating has not been met, it 
follows that the criteria for an even higher rating (70 or 
100 percent) likewise have not been met.   

On these facts, there is no basis for staged rating, pursuant 
to Fenderson, and the claim for an initial rating in excess 
of 30 percent for PTSD must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the TDIU claim is warranted.

The Board notes that currently, the veteran does not meet the 
percentage requirements for a TDIU award, on a schedular 
basis, because his only service-connected disability is rated 
less than 60 percent disabling as set forth in 38 C.F.R. 
§ 4.16(a) (2006).  Extra-schedular consideration may be 
warranted, however, where the veteran does not meet the 
percentage requirements, if he is unable to obtain or retain 
substantially gainful employment.  See 38 C.F.R. § 4.16(b) 
(2006).

Here, the current records includes conflicting opinions that 
do no sufficiently resolve whether the veteran is, in fact, 
unemployable and, if so, the disability(ies) resulting in 
such unemployability.  The Board thus finds that further 
medical opinion-based upon examination of the veteran and 
consideration of his documented medical history and 
assertions-that explicitly addresses whether the veteran's 
PTSD renders him unemployable is needed to resolve the claim 
remaining on appeal.  See 38 U.S.C.A. § 5103A.  

Hence, the Board finds that the RO should arrange for the 
veteran to undergo psychiatric examination, by a physician 
(M.D.), at an appropriate VA medical facility.  The veteran 
is hereby notified that failure to report to any such 
scheduled examination, without good cause, shall result in a 
denial of the TDIU claim (which is a claim for increase).  
See 38 C.F.R. § 3.655(b) (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

The Board finds that, prior to the examination, the RO should 
obtain all outstanding pertinent records, so that the 
psychiatrist's examination and opinion will be fully 
informed.

The Board notes that the August 2006 VA neuropsychological 
and psychological evaluation/consult report reflects that the 
veteran was scheduled for a vocational rehabilitation 
assessment, but no VA vocational rehabilitation folder has 
been obtained.  Hence, the RO should obtain and associate 
with the claims file the veteran's vocational rehabilitation 
folder.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain the 
veteran's vocational rehabilitation folder following the 
procedures prescribed in 38 C.F.R. § 3.159(c) (2006) as 
regards requests for records from Federal facilities.  

Additionally, during the veteran's hearing, he indicated that 
he had recently applied for, but had been denied, SSA 
benefits.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when the VA is put 
on notice of the existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the 
appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board finds that the RO should 
obtain and associate with the claims file the SSA 
determination and copies of all medical records underlying 
that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for a TDIU.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following:

1.  The RO should obtain and associate 
with the veteran's claims file any 
existing vocational rehabilitation 
folder.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  


2.  The RO should request from SSA 
copies of any decision pertaining to 
the veteran since May 2005, and all 
medical records underlying that 
determination.  In requesting these 
records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist (M.D.), 
at an appropriate VA medical facility.  
The entire claims file must be made 
available to the psychiatrist designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.

The psychiatrist should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that-
notwithstanding any impairment due to any 
nonservice-connected psychiatric or other 
disability-the veteran's service-
connected PTSD renders him unable to 
obtain or retain substantially gainful 
employment.  

The examiner should set forth all 
examination findings, along with a 
complete rationale for all conclusions 
reached.  The report should be printed 
(typewritten).

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
TDIU.  If the veteran fails to report to 
the scheduled examination, the RO must 
apply the provisions of 38 C.F.R. 
§ 3.655(b).  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority. 

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his attorney an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.     

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


